Exhibit 10.1

SUBLEASE

THIS SUBLEASE (this “Sublease”) is made and entered into as of the 17th day of
July, 2012, by and between CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (“Sublandlord”), and DANAC, LLC, a Maryland limited liability
company (“Subtenant”).

W I T N E S S E T H:

WHEREAS, by that certain Office Lease Agreement dated as of the 27th day of
April, 2007, as amended by Amendment No. 1 to Lease dated as of August 25, 2008,
and Amendment No. 2 to Lease dated as of February 17, 2009, and Amendment No. 3
to Lease dated as of April 8, 2010 (collectively and together with any other
amendments thereto, the “Prime Lease”), Wisconsin Place Office LLC (“Landlord”)
leases to Sublandlord certain premises (the “Master Premises”) in the building
known as Wisconsin Place and located at 5404 Wisconsin Avenue, Chevy Chase,
Maryland (the “Building”); and

WHEREAS, subject to the consent of Landlord, Subtenant desires to sublease from
Sublandlord, and Sublandlord desires to sublease to Subtenant, a portion of the
Master Premises consisting of approximately 5,603 square feet of rentable area
of the third (3rd) floor of the Building, as depicted on Exhibit A hereto
(hereinafter referred to as the “Subleased Premises”), all upon the terms and
subject to the conditions and provisions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and promises contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, Sublandlord
and Subtenant hereby agree as follows:

1. Demise; Use. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord the Subleased Premises for the term and rental and
upon the other terms and conditions hereinafter set forth, to be used and
occupied by Subtenant solely for general office use and for no other purpose.

2. Term.

(a) Subject to subsection (b) below, the term of this Sublease shall commence on
January 1, 2013 (the “Commencement Date”), and, unless sooner terminated
pursuant to the provisions hereof, shall terminate on May 25, 2024, or any
earlier date as of which the Prime Lease may be terminated. As soon as
practicable following September 1, 2012, Sublandlord shall provide Subtenant
access (“Early Access”) to the Subleased Premises for the exclusive purpose of
installing Subtenant’s telecommunications and data cabling and equipment. During
such period of Early Access, all of the provisions of this Sublease shall be in
effect, except for Subtenant’s obligation to pay Base Rent or additional rent,
and except for Subtenant’s right to use the Subleased Premises for the operation
of its business. Subtenant shall coordinate its telecommunications and data work
with Sublandlord to avoid interference with completion of the Subleasehold
Improvements.



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Sublease, if Sublandlord
has not completed the Subleasehold Improvements and provided Subtenant with
Early Access on or before December 15, 2012, then the Commencement Date shall be
delayed by one day for each day after December 15, 2012 that elapses before
Sublandlord completes the Subleasehold Improvements and provides Subtenant with
Early Access.

3. Base Rent.

(a) Subtenant shall pay to Sublandlord base rental (“Base Rent”) for the
Subleased Premises as follows:

 

Lease Period

   Annual  Base
Rent
per
Rentable
Square Foot      Annual Base
Rent      Monthly Base
Rent  

Commencement Date – 12/31/13

   $ 45.25       $ 253,535.75       $ 21,127.98   

1/1/14 – 12/31/14

   $ 46.49       $ 260,483.47       $ 21,706.96   

1/1/15 – 12/31/15

   $ 47.77       $ 267,655.31       $ 22,304.61   

1/1/16 – 12/31/16

   $ 49.09       $ 275,051.27       $ 22,920.94   

1/1/17 – 12/31/17

   $ 50.44       $ 282,615.32       $ 23,551.28   

1/1/18 – 12/31/18

   $ 51.82       $ 290,347.46       $ 24,195.62   

1/1/19 – 12/31/19

   $ 53.25       $ 298,359.75       $ 24,863.31   

1/1/20 – 12/31/20

   $ 54.71       $ 306,540.13       $ 25,545.01   

1/1/21 – 12/31/21

   $ 56.22       $ 315,000.66       $ 26,250.06   

1/1/22 – 12/31/22

   $ 57.76       $ 323,629.28       $ 26,969.11   

1/1/23 – 12/31/23

   $ 59.35       $ 332,538.05       $ 27,711.50   

1/1/24 – 5/25/24

   $ 60.98       $ 341,670.94       $ 28,472.58   

Base Rent shall be due and payable in equal monthly installments. Each such
installment shall be due and payable in advance on the first day of each
calendar month of the term hereof. If the term of this Sublease commences on a
day other than the first day of a month or ends on a day other than the last day
of a month, Base Rent for such month shall be prorated; prorated Base Rent for
any such partial first month of the term hereof shall be paid on the date on
which the term commences. Concurrently with its execution of this Sublease,
Subtenant shall pay to Sublandlord the installment of Base Rent due for the
first full calendar month within the term of this Sublease following the
abatement period described in Section 3(c) below.

 

2



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Sublease, all Base Rent and additional
rent shall be paid without any notice, setoff or deduction whatsoever, and shall
be paid to Sublandlord at its address set forth in Section 15 below or at such
other place as Sublandlord may designate by notice to Subtenant.

(c) Notwithstanding anything to the contrary set forth above, so long as
Subtenant is not in default hereunder beyond any applicable notice and cure
period, Base Rent payable by Subtenant to Sublandlord as provided above shall be
abated for the first five (5) months of the term of this Sublease. If the
Commencement Date is later than January 1, 2013, then this 5-month abatement
period shall be calculated by using a period of one hundred fifty (150) days
from the Commencement Date. The date which is one calendar day after the end of
the abatement period as defined in this paragraph, shall be called the
“Post-Abatement Commencement Date”.

4. Additional Rent; Payments; Interest.

(a) In addition to the Base Rent described above, commencing on January 1, 2014,
Subtenant shall pay to Sublandlord additional rent with respect to the Subleased
Premises on account of Operating Expenses and Real Estate Taxes in accordance
with the provisions of the Prime Lease; provided, however, that Subtenant shall
be liable only for increases in Operating Expenses and Real Estate Taxes above a
calendar year 2013 base year (the “Base Year”). Subtenant’s share of the
Operating Expenses and Real Estate Taxes shall be 4.157% of increases billed to
Sublandlord above the Base Year amounts.

(b) Subtenant shall pay to Sublandlord all other amounts payable by Sublandlord
under the Prime Lease which are attributable to Subtenant, its agents,
employees, customers or invitees. By way of example and not by way of
limitation, charges by Landlord for furnishing air conditioning or heating at
Subtenant’s request to the Subleased Premises at times in addition to those
certain times specified in the Prime Lease, costs incurred by Landlord in
repairing damage to the Building caused by an employee of Subtenant, increased
insurance premiums due as a result of Subtenant’s use of the Subleased Premises,
and amounts expended or incurred by Landlord on account of any default by
Subtenant which gives rise to a default under the Prime Lease would be amounts
payable by Subtenant pursuant to this Section 4(b).

(c) Each amount due pursuant to Section 4(a) and 4(b) above and each other
amount payable by Subtenant hereunder, unless a date for payment of such amount
is provided for elsewhere in this Sublease, shall be due and payable on the
tenth day following the date on which Landlord or Sublandlord has given notice
to Subtenant of the amount thereof, but in no event later than the date on which
any such amount is due and payable under the Prime Lease.

(d) All amounts other than Base Rent payable to Sublandlord under this Sublease
shall be deemed to be additional rent due under this Sublease. All past due
installments of Base Rent and additional rent shall be subject to the same late
charges and interest as are applicable to late payments under the Prime Lease.

 

3



--------------------------------------------------------------------------------

(e) Subtenant shall pay directly to Landlord on or before the applicable due
dates for all services requested by Subtenant that are billed by Landlord
directly to Subtenant rather than through Sublandlord.

5. Condition of Subleased Premises and Construction of Improvements.

(a) Subtenant accepts the Subleased Premises in their current “as-is” condition;
provided, however, that prior to the Commencement Date, Sublandlord, at its
cost, will build-out the Subleased Premises in accordance with the scope of work
attached hereto as Exhibit B (the “Subleasehold Improvements”). All of the
Subleasehold Improvements shall be constructed using approved materials, in a
good and workmanlike manner. Sublandlord shall complete the Subleasehold
Improvements on or before December 15, 2012.

(b) Subtenant’s taking possession of the Subleased Premises shall be conclusive
evidence as against Subtenant that the Subleased Premises were in good working
order and satisfactory condition when Subtenant took possession. Upon the
expiration of the term hereof, or upon any earlier termination of the term
hereof or of Subtenant’s right to possession, Subtenant shall surrender the
Subleased Premises in at least as good condition as at the commencement of the
term hereof, ordinary wear and tear, casualty loss, and permitted alterations
excepted.

6. The Prime Lease.

(a) This Sublease and all rights of Subtenant hereunder and with respect to the
Subleased Premises are subject and subordinate to the terms, conditions and
provisions of the Prime Lease. Subtenant hereby assumes and agrees to perform
faithfully and be bound by, with respect to the Subleased Premises, all of
Sublandlord’s obligations, covenants, agreements and liabilities under the Prime
Lease and all terms, conditions, provisions and restrictions contained in the
Prime Lease except:

(i) for the payment of rent in amounts other than as set forth in this Sublease;

(ii) that Subtenant shall not have any obligation or right to construct or
install leasehold improvements except as may be expressly provided herein; and

(iii) that the following provisions of the Prime Lease do not apply to this
Sublease: any provisions in the Prime Lease allowing or purporting to allow
Sublandlord any rent concessions or abatements or construction allowances and
any provisions of the Prime Lease granting Sublandlord any expansion options,
renewal options, termination options, or rights of first offer or first refusal.

(b) Without limitation of the foregoing:

 

4



--------------------------------------------------------------------------------

(i) Subtenant shall not make any changes, alterations or additions in or to the
Subleased Premises except as otherwise expressly provided herein;

(ii) If Subtenant desires to take any other action and the Prime Lease would
require that Sublandlord obtain the consent of Landlord before undertaking any
action of the same kind, Subtenant shall not undertake the same without the
prior written consent of Sublandlord. Sublandlord may condition its consent on
the consent of Landlord being obtained and may require Subtenant to contact
Landlord directly for such consent;

(iii) All rights given to Landlord and its agents and representatives by the
Prime Lease to enter the Master Premises shall inure to the benefit of
Sublandlord and its agents and representatives with respect to the Subleased
Premises;

(iv) Sublandlord shall also have all other rights, privileges, options,
reservations and remedies granted or allowed to or held by Landlord under the
Prime Lease;

(v) Subtenant shall maintain insurance of the kinds and in the amounts required
to be maintained by Sublandlord under the Prime Lease. All policies of liability
insurance shall name as additional insureds Landlord and Sublandlord and their
respective officers, directors or partners, as the case may be, and the
respective agents and employees of each of them. Simultaneously with the
execution of this Sublease and thereafter not later than thirty (30) days before
any scheduled date of expiration of such insurance, Subtenant shall furnish
Sublandlord with certificates of insurance evidencing that Subtenant is carrying
the insurance required to be carried by Subtenant hereunder; and

(vi) Subtenant shall not do anything or suffer or permit anything to be done
which could result in a default under the Prime Lease or permit the Prime Lease
to be cancelled or terminated.

(c) Notwithstanding anything contained herein or in the Prime Lease that may
appear to be to the contrary, Sublandlord and Subtenant hereby agree as follows:

(i) Subtenant shall not assign, mortgage, pledge, hypothecate or otherwise
transfer or permit the transfer of this Sublease or any interest of Subtenant in
this Sublease, by operation of law or otherwise, or permit the use of the
Subleased Premises or any part thereof by any persons other than Subtenant and
Subtenant’s employees, or sublet the Subleased Premises or any part thereof,
without the prior written consent of Prime Landlord and Sublandlord (which
consent of Sublandlord shall not be unreasonably withheld, conditioned or
delayed);

(ii) Neither rental nor other payments hereunder shall abate by reason of any
damage to or destruction of the Subleased Premises, the Master Premises or the
Building or any part thereof, unless, and then only to the extent that, rental
and such other payments actually abate under the Prime Lease with respect to the
Subleased Premises on account of such event;

 

5



--------------------------------------------------------------------------------

(iii) Subtenant shall not have any right to any portion of the proceeds of any
award for a condemnation or other taking, or a conveyance in lieu thereof, of
all or any portion of the Building, the Master Premises or the Subleased
Premises;

(iv) Subtenant shall not have any right to exercise or have Sublandlord exercise
any option under the Prime Lease, including, without limitation, any option to
extend the term of the Prime Lease or lease additional space; and

(v) Subject to Section 6(a) above, as between Sublandlord and Subtenant, in the
event of any conflict between the terms, conditions and provisions of the Prime
Lease and of this Sublease, the terms, conditions and provisions of this
Sublease shall, in all instances, govern and control.

(d) It is expressly understood and agreed that Sublandlord does not assume and
shall not have any of the obligations or liabilities of Landlord under the Prime
Lease and that Sublandlord is not making the representations or warranties, if
any, made by Landlord in the Prime Lease. With respect to work, services,
repairs and restoration or the performance of other obligations required of
Landlord under the Prime Lease, Sublandlord’s sole obligation with respect
thereto shall be to request the same, upon written request from Subtenant, and
to use reasonable efforts to obtain the same from Landlord, at no expense to
Sublandlord. Sublandlord shall not be liable in damages, nor shall rent abate
hereunder, for or on account of any failure by Landlord to perform the
obligations and duties imposed on it under the Prime Lease, unless, and then
only to the extent that, rental and such other payments actually abate under the
Prime Lease with respect to the Subleased Premises on account of such failure.

(e) Nothing contained in this Sublease shall be construed to create privity of
estate or contract between Subtenant and Landlord, except the agreements of
Subtenant in Sections 10 and 11 hereof in favor of Landlord, and then only to
the extent of the same.

7. Default by Subtenant.

(a) Upon the happening of any of the following:

(i) Subtenant fails to pay any Base Rent within five (5) days after the date
such payment is due;

(ii) Subtenant fails to pay any other amount due from Subtenant hereunder and
such failure continues for five (5) days after notice thereof from Sublandlord
to Subtenant;

(iii) Subtenant fails to perform or observe any other covenant or agreement set
forth in this Sublease and such failure continues for thirty (30) days after
notice thereof from Sublandlord to Subtenant; provided, however, that if such
failure cannot be cured within such 30-day period, then Subtenant shall not be
in default hereunder if Subtenant commences the cure within the 30-day period
and thereafter diligently pursues the cure to completion, but not to exceed
ninety (90) days after notice thereof; or

 

6



--------------------------------------------------------------------------------

(iv) any other event occurs which involves Subtenant or the Subleased Premises
and which would constitute a default under the Prime Lease if it involved the
Sublandlord or the Master Premises;

Subtenant shall be deemed to be in default hereunder, and Sublandlord may
exercise, without limitation of any other rights and remedies available to it
hereunder or at law or in equity, any and all rights and remedies of Landlord
set forth in the Prime Lease in the event of a default by Sublandlord
thereunder.

(b) In the event Subtenant fails or refuses to make any payment or perform any
covenant or agreement to be performed hereunder by Subtenant, Sublandlord may
make such payment or undertake to perform such covenant or agreement (but shall
not have any obligation to Subtenant to do so). In such event, amounts so paid
and amounts expended in undertaking such performance, together with all costs,
expenses and attorneys’ fees incurred by Sublandlord in connection therewith,
together with interest on all of the foregoing at the rate specified in
Section 4(d) above as applicable to late payments of rent, shall be due as
additional rent hereunder.

8. Nonwaiver. Failure of either party to declare any default or delay in taking
any action in connection therewith shall not waive such default. No receipt of
moneys by Sublandlord from Subtenant after the termination in any way of the
term or of Subtenant’s right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the term of affect any notice given
to Subtenant or any suit commenced or judgment entered prior to receipt of such
moneys.

9. Cumulative Rights and Remedies. All rights and remedies of Sublandlord and
Subtenant under this Sublease shall be cumulative and none shall exclude any
other rights or remedies allowed by law.

10. Indemnity. Subtenant agrees to indemnify, defend and hold harmless Landlord,
Sublandlord and the managing agent of the Building and each of their respective
officers, directors, partners, agents and employees, from and against any and
all claims, demands, costs and expenses of every kind and nature, including
attorneys’ fees and litigation expenses, arising from Subtenant’s occupancy of
the Subleased Premises, Subtenant’s construction of any leasehold improvements
in the Subleased Premises, any breach or default on the part of Subtenant in the
performance of any agreement or covenant of Subtenant to be performed or
performed by it under this Sublease or pursuant to the terms of this Sublease,
or any act or neglect of Subtenant or its agents, officers, employees, guests,
servants, invitees or customers in or about the Subleased Premises, except to
the extent resulting from the gross negligence or willful misconduct of
Sublandlord or its employees, agents and contractors. Sublandlord agrees to
indemnify, defend and hold harmless Subtenant and its officers, directors,
partners, agents and employees from and against any and all claims, demands,
costs and expenses of every kind and

 

7



--------------------------------------------------------------------------------

nature, including reasonable attorneys’ fees and litigation expenses, arising
from any breach or default on the part of Sublandlord in the performance of any
agreement or covenant of Sublandlord to be performed or performed by it under
the Prime Lease, this Sublease, or pursuant to the terms of this Sublease,
except to the extent resulting from the gross negligence or willful misconduct
of Subtenant or its employees, agents and contractors. In case any such
proceeding is brought against any of said indemnified parties, the indemnifying
party covenants, if requested by indemnified party, to defend such proceeding at
its sole cost and expense by legal counsel reasonably satisfactory to the
indemnified party.

11. Waiver of Subrogation. Anything in this Sublease to the contrary
notwithstanding, Sublandlord and Subtenant each hereby waives any and all rights
of recovery, claims, actions or causes of action against the other and the
officers, directors, partners, agents and employees of each of them, and
Subtenant hereby waives any and all rights of recovery, claims, actions or
causes of action against Landlord and its agents and employees, for any loss or
damage that may occur to the Subleased Premises or the Master Premises, or any
improvements thereto, or any personal property of any person therein or in the
Building, by reason of fire, the elements or any other cause insured against (or
required by the Prime Lease or this Sublease to be insured against) under valid
and collectible fire and extended coverage insurance policies, regardless of
cause or origin, including negligence, except in any case which would render
this waiver void under law.

12. Brokerage Commissions. Each party hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with this Sublease, excepting only Larsen Commercial Real Estate
Services, Inc. (“Larsen”), whose commission shall be paid by Sublandlord
pursuant to the terms of a separate written agreement, and CBRE Real Estate
Services, whose commission shall be paid by Sublandlord pursuant to the terms of
a separate written agreement, and that it knows of no other real estate broker
or agent who is or might be entitled to a commission in connection with this
Sublease. Each party agrees to protect, defend, indemnify and hold the other
harmless from and against any and all claims inconsistent with the foregoing
representations and warranties for any brokerage, finder’s or similar fee or
commission in connection with this Sublease, if such claims are based on or
relate to any act of the indemnifying party which is contrary to the foregoing
representations and warranties.

13. Successors and Assigns. This Sublease shall be binding upon and inure to the
benefit of the successors and assigns of Sublandlord and shall be binding upon
and inure to the benefit of the successors of Subtenant and, to the extent any
such assignment may be approved, Subtenant’s assigns.

14. Entire Agreement. This Sublease contains all the terms, covenants,
conditions and agreements between Sublandlord and Subtenant relating in any
manner to the rental, use and occupancy of the Subleased Premises. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect. The terms, covenants and conditions of this Sublease cannot be
altered, changed, modified or added to except by a written instrument signed by
Sublandlord and Subtenant.

 

8



--------------------------------------------------------------------------------

15. Notices. Notices and demands required or permitted to be given by either
party to the other with respect hereto or to the Subleased Premises shall be in
writing and shall be served either by personal delivery with a receipt
requested, by overnight air courier service or by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:

If to Sublandlord:

CapitalSource Finance LLC

5404 Wisconsin Avenue, Second Floor

Chevy Chase, MD 20815

Attn: General Counsel

If to Subtenant:

Before Commencement Date:

DANAC LLC

7501 Wisconsin Avenue

Suite 1120E

Bethesda, Maryland 20814

Attn: Eugene A. Carlin, Jr.

After Commencement Date:

DANAC LLC

5404 Wisconsin Avenue

Suite 301

Chevy Chase, Maryland 20815

Attn: Eugene A. Carlin, Jr.

Notices and demands shall be deemed to have been given three (3) business days
after mailing if mailed, or, if made by personal delivery or by overnight air
courier service, then upon such delivery. Either party may change its address
for receipt of notices by giving notice to the other party.

16. Authority, etc. Each party represents and warrants to the other that this
Sublease has been duly authorized, executed and delivered by and on behalf of
such party and constitutes its valid, enforceable and binding agreement.

 

9



--------------------------------------------------------------------------------

17. Security Deposit.

(a) Concurrently with its execution of this Sublease, Subtenant shall deposit
with Sublandlord Twenty-One Thousand One Hundred Twenty-Seven and 98/100 Dollars
($21,127.98) as security for the full and faithful performance of every
provision of this Sublease to be performed by Subtenant. If Subtenant defaults
with respect to any provision of this Sublease, including, but not limited to,
the provisions relating to the payment of rent, Sublandlord may use, apply or
retain all or any part of said security deposit for the payment of any rent and
any other sum in default, or for the payment of any other amount which
Sublandlord may spend or become obligated to spend by reason of Subtenant’s
default or to compensate Sublandlord for any other loss or damage which
Sublandlord may suffer by reason of Subtenant’s default. If any portion of said
security deposit is so used or applied, Subtenant shall, within five (5) days
after written demand therefor, deposit cash with Sublandlord in an amount
sufficient to restore the security deposit to its original amount, and
Subtenant’s failure to do so shall be a material breach of this Sublease. Except
to the extent required by law, Sublandlord shall not be required to keep said
security deposit separate from its general funds, and Subtenant shall not be
entitled to interest on any security deposit. If Subtenant shall fully and
faithfully perform every provision of this Sublease to be performed by it, said
security deposit or any balance thereof shall be returned to Subtenant (or, at
Sublandlord’s option, to the last assignee of Subtenant’s interest hereunder)
within thirty (30) days after the expiration of the term and Subtenant’s
vacation of the Subleased Premises. Nothing herein shall be construed to limit
the amount of damages recoverable by Sublandlord or any other remedy to the
security deposit.

(b) At Subtenant’s election, the security deposit may take the form either of
cash or of an unconditional, irrevocable letter of credit (the “Letter of
Credit”) from a U.S. banking institution reasonably acceptable to Sublandlord,
insured by a federal insurance agency (“Issuer”). The Letter of Credit shall
(i) meet the requirements of the “Uniform Customs and Practice for Documentary
Credits,” ICC No. 500 (1993 Edition), (ii) name Sublandlord as beneficiary,
(iii) be in the amount of the security deposit required hereunder, (iv) be
payable in full or partial draws against Sublandlord’s sight draft, (v) include
an “evergreen” provision which provides that the Letter of Credit shall be
renewed automatically on an annual basis unless the Issuer delivers thirty
(30) days prior written notice of cancellation to Sublandlord, (vi) have an
initial expiration date no earlier than one year from the date of issue, and
(vii) otherwise be in form and substance satisfactory to Sublandlord. In the
event the Letter of Credit is ever not renewed when required hereunder,
Sublandlord shall have the right to draw upon the Letter of Credit and hold the
proceeds thereof as a cash security deposit.

18. Parking. During the term of this Sublease, Subtenant shall have the right to
purchase two (2) monthly parking permits in the Building’s parking garage for
each 1,000 square feet of rentable area in the Subleased Premises, upon the
terms and conditions set forth in Article XXIV of the Prime Lease. Subtenant
shall coordinate payment and parking passes directly with Landlord or the
operator of the garage.

19. Furniture. Throughout the term of this Sublease, Subtenant shall be
permitted to use the furniture located in the Subleased Premises on the date of
this Sublease (the “Furniture”). The Furniture is provided in its “as-is”
condition upon delivery of the Subleased Premises. Subtenant shall maintain the
Furniture in good condition and repair, ordinary wear and tear excepted, and
shall leave the Furniture in the Subleased Premises upon the expiration or

 

10



--------------------------------------------------------------------------------

earlier termination of this Sublease. Sublandlord shall have no liability for
moving the Furniture or any of Subtenant’s own personal property.
Notwithstanding the foregoing, upon the written consent of Sublandlord,
Subtenant may dispose of any Furniture that cannot be repaired at a reasonable
cost or is beyond its useful life. Any furniture or other personal property
purchased by Subtenant shall remain Subtenant’s property.

20. Rooftop Deck. Subject to rules and regulations developed by Sublandlord,
Subtenant may have occasional scheduled access to the rooftop deck at the
Building without additional charge. Such access is not intended to be a daily or
frequent occurrence. Subtenant shall schedule use in advance with Sublandlord on
an as-available basis. Subtenant acknowledges that Sublandlord is a regulated
entity subject to strict security and confidentiality requirements; therefore,
it shall not be unreasonable for Sublandlord to restrict access to the rooftop
deck if required by a regulating authority or in Sublandlord’s discretion from
time to time.

21. Signs. Subject to Landlord’s approval, Subtenant, at its sole expense,
(i) may install one (1) Building-standard suite entry sign at the main entrance
to the Subleased Premises, (ii) shall be entitled to one (1) listing on the
Building directory in the main lobby of the Building, and (iii) Subtenant will
be allowed to post the “DANAC” logo in vertical format on the glass panel next
to the entrance door to the Premises.

22. Modifications. Sublandlord shall not amend the Prime Lease with respect to
any provision that would affect Subtenant’s rights or obligations hereunder
without the Subtenant’s prior written consent.

23. No Breach of Prime Lease. Sublandlord shall not do or permit to be done any
act which may constitute a breach or violation of any term, covenant or
condition of the Prime Lease and which is not cured within any cure period
granted under the Prime Lease.

24. Consent of Landlord. The obligations of Sublandlord and Subtenant under this
Sublease are conditioned and contingent upon Landlord consenting hereto by
executing and delivering a counterpart of this Sublease or a separate instrument
signifying its consent. In the event Landlord’s consent is not obtained within
thirty (30) days after the date hereof, this Sublease shall be null and void,
and neither Sublandlord nor Subtenant shall have any further obligations or
liability hereunder or to each other with respect to the Subleased Premises.

25. Examination. Submission of this instrument for examination or signature by
Subtenant does not constitute a reservation of or option for the Subleased
Premises or in any manner bind Sublandlord, and no lease, sublease or obligation
of Sublandlord shall arise until this instrument is signed and delivered by
Sublandlord and Subtenant and the consent of Landlord is obtained as described
in Section 24 above.

26. Guaranty. Contemporaneously with the execution and delivery of this
Sublease, Subtenant shall cause John F. Jaeger (the “Guarantor”) to enter into a
deliver to Sublandlord a duly executed Guaranty of Sublease in the form attached
to this Sublease as Exhibit C (the “Guaranty”). Notwithstanding any provision of
this Sublease to the contrary, the occurrence of

 

11



--------------------------------------------------------------------------------

any of the following shall constitute an immediate Event of Default under this
Sublease: (a) any failure by Guarantor to timely perform its obligations under
the Sublease; (b) Guarantor shall at any time become the subject of a bankruptcy
or insolvency proceeding, or shall otherwise become unable to pay his debts as
they become due: or (c) Guarantor dies and his estate fails to expressly assume
Guarantor’s obligations under this Sublease within thirty (30) days of
Guarantor’s death. Provided there is no default under the Sublease, this
Guaranty shall expire on the third anniversary of the date of the Post-Abatement
Commencement Date, provided that such expiration shall not affect, release or
otherwise limit any claims which may have been asserted against Guarantor
pursuant to the Guaranty prior to such expiration date, all of which claims
shall expressly survive such expiration.

[REMAINDER OF PAGE BLANK; SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease under
seal as of the date aforesaid.

 

ATTEST/WITNESS:    

Sublandlord:

 

CAPITALSOURCE FINANCE LLC

  By:         By:   /s/ Sima Parsa   (Seal)       Its:   Vice President,
Corporate Real Estate & Procurement  

 

   

Subtenant:

 

DANAC LLC

  By:   /s/ Douglas E. Bream     By:   /s/ John F. Jaeger   (Seal)       Its:  
Chairman and Manager  

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Subleases Premises

 

LOGO [g409140g28f85.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Scope of Work

 

1. Demo twelve (12) LF of wall next to accounting office. Remove glass and
install three (3) LF of drywall partition. Install new carpet and base in new
large room.

 

2. Shift three (3) workstations approximately one (1) foot.

 

3. Furnish and install ninety (90) LF of demising partition.

 

4. Demo one (1) wall between offices. Demo one (1) door and frame, close
opening. Furnish and install new carpet and base in expanded office.

 

5. Demo walls, door and frame and expand with new glass wall and glass door to
create conference room. Furnish and install new carpet and base in new
conference room.

 

6. Relocate doors from elevator lobby to new suite entry, including new glass on
sides of doors.

 

7. Demo partitions, furnish and install new partitions to create new reception,
closet, office, LAN room, storage, and admin area. Furnish and install new
carpet and base.

 

8. Prep and paint drywall partitions and doors and frames throughout space.

 

9. Electrical relocation of switches, outlets and fixtures. Six (6) additional
voice/data outlets required contractor ring and string at locations designated
by sub-tenant.

 

10. HVAC relocation.

 

11. Sprinkler relocation.

 

12. Ceiling tile replacement in areas of construction. Total costs for above
work: match existing

 

13. Conference room: GWB ceiling in lieu of suggested ACT. Recessed down
lighting squared to match reception desk area.

 

14. LAN Room: Static resistant VCT tile, wax.

 

15. HVAC: air balanced upon completion.

 

16. Batt installation in all new walls.

 

17. Perimeter office glass privacy vinyl screening, window film.

 

18. Delete two (2) existing workstation at accounting office.

 

19. Allow for phone/fax jack-copier in pantry room.



--------------------------------------------------------------------------------

20. Core drill and x-ray required for poly com system.

 

21. Delete wing wall at space #316, open up the corner.

 

22. Relocate door to vacant tenant space so that it swings against the elevator
wall.

 

23. Furnish and install white melamine coat rod and shelf at Closet.

 

24. At Reception #300: furnish and install new GWB ceiling with square
downlights to match existing and linear diffusers. Use $30 s.f. for flooring
allowance. Plan east wall to have full height anigre wood panels mounted to new
demising wall. Plan west wall to have full height fabric panels along entire
wall and concealed wood door; hold allowance for Forty Dollars ($40.00) per
square yard fabric. Blocking in north wall to be provided for Tenant relocating
54” monitor; provide conduit for AV, power and cable. Reception desk to be
relocated from Tenant existing space. Furnish and install new black lacquer
return with file drawers. Base to match floor finishes selected by sub-tenant.
4’6”W x 2’0”D x 3’0”H to be installed with relocated Reception desk.

 

25. At Conference #302: furnish and install full height fabric panels with
drywall build out to align with existing column; figured anigre wood panels to
align with fabric panels. Wood base to match wall finishes. Install glass door
with 2’0” side glass panel. Align door with reception entrance glass door.

 

26. Furnish and install new lighting in office #319.

 

27. At existing offices that are being made larger: additional glass to be
installed to match existing glass partitions. Doors to be reused where possible
and finished to be patched and repaired to match existing. Carpet to be replaced
as needed.

 

28. At Administrative Assistant #316: furnish and install 3’6” high partitions
with 10” deep stone transaction ledge, new 2’0” deep plastic laminate countertop
with plastic laminate supports and new paint grade wood overhead bookshelf to be
installed on east wall. File cabinets and etc. to be relocated by Tenant and
coordinate with install work.

 

29. Furnish and install new carpet and pad at corridors and workstation area.
Carry allowance of $40 s.y.

 

30. At existing Workroom #317: all existing storage and shelving to be removed.

 

31. At new LAN Room #318: furnish and install slab partitions with sound
attenuation, exhaust fan and louver within existing door with storeroom function
hardware and closer. Electrical Requirements: three (3) dedicated circuits
required, three (3) quads – dedicated, two (2) duplex outlets and three (3) data
– ring and string.

 

32. Existing power to be reused. Existing tele/data will need to be terminated
back to panel in existing LAN Room. New tele/data to be pulled by Tenant Vendor.

 

2



--------------------------------------------------------------------------------

33. New demising partitions to be slab sound insulated; all other new walls to
be slab to ceiling. Existing partitions at demising partition locations to be
built up to slab and filled with insulation.

 

34. Patch and match existing finishes as necessary for construction or public
corridor demising partitions.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

Form of Guaranty

GUARANTY OF SUBLEASE

The undersigned John F. Jaeger, an individual (the “Guarantor”), hereby
unconditionally and irrevocably guarantees to Sublandlord (a) the due and
punctual payment in full (and not merely the collectability) of all Base Rent,
additional rent, and all other amounts due and payable by DANAC, LLC, and its
successors and assigns (collectively, “Subtenant”) under that certain Sublease
dated July 17, 2012, by and between CapitalSource Finance LLC, as Sublandlord
and Subtenant (as amended from time to time, the “Sublease”); and (b) the full
and faithful performance and observance of all terms, covenants, and conditions
contained in said Sublease to be performed or observed by Subtenant.

Guarantor expressly agrees that Sublandlord may, in its sole and absolute
discretion, without notice to or further consent of Guarantor and without in any
way releasing, affecting, or impairing the obligations and liabilities of
Guarantor hereunder (a) waive compliance with any of the terms of the Sublease;
(b) modify, amend, or change any provisions of the Sublease by agreement between
Subtenant and Landlord; (c) grant extensions or renewals of the Sublease and/or
effect any release, compromise, or settlement in connection therewith;
(d) assign or otherwise transfer all or part of its interest in the Sublease,
the Prime Lease (as defined in the Sublease), the Subleased Premises, or this
Guaranty or any interest therein or herein; and (e) consent to an assignment,
subletting, conveyance, or other transfer of all or any part of the interest of
Subtenant in the Sublease.

If Subtenant holds over beyond the term of the Sublease, Guarantor’s obligations
hereunder shall extend and apply with respect to the full and faithful
performance and observance of all of the covenants, terms, and conditions of the
Sublease and of any such modification thereof. This Guaranty, and all of the
terms hereof, shall be binding on Guarantor and the successors, assigns, and
legal representatives of Guarantor. Guarantor does not require and hereby waives
all notices of Subtenant’s nonpayment, nonperformance, or nonobservance of the
covenants, terms, and conditions of the Sublease. Guarantor hereby expressly
waives all notices and demands otherwise required by law which Guarantor may
lawfully waive.

Insofar as the payment by Subtenant of any sums of money to Sublandlord is
involved, this Guaranty is a guaranty of payment and not of collection, and
shall remain in full force and effect until payment in full to Sublandlord of
all sums payable under the Sublease. Guarantor waives any right to require that
Sublandlord bring any legal action against Subtenant before, simultaneously
with, or after enforcing its rights and remedies hereunder against Guarantor.
Sublandlord shall not be required to make any demand on Subtenant, apply any
security deposit being held by Sublandlord on behalf of Subtenant or any other
credit in favor of Subtenant, or otherwise pursue or exhaust its remedies
against Subtenant before, simultaneously with, or after enforcing its rights and
remedies hereunder against Guarantor. Neither Guarantor’s obligation to make
payment in accordance with the terms of the Guaranty nor any remedy for the
enforcement



--------------------------------------------------------------------------------

thereof shall be impaired, modified, released, limited, or affected in any way
by any impairment, modification, release, or limitation of the liability of
Subtenant or its estate in bankruptcy, resulting from (a) the operation of any
present or future provision of the Bankruptcy Code of the United States or from
the decision of any court interpreting the same; (b) the rejection, or
disaffirmance, of the Sublease in any such proceedings; or (c) the assumption
and assignment or transfer of the Sublease by Subtenant or Subtenant’s
bankruptcy trustee.

Guarantor represents and warrants that this Guaranty has been duly authorized,
has been duly executed by Guarantor, and constitutes Guarantor’s valid and
legally binding agreement in accordance with its terms. The liability of
Guarantor is coextensive with that of Subtenant and also joint and several, and
legal action may be brought against Guarantor and carried to final judgment
either with or without making Subtenant a party thereto. Until all of
Subtenant’s obligations under the Sublease are fully performed, Guarantor
(a) waives any rights that Guarantor may have against Subtenant by reason of any
one or more payments or acts in compliance with the obligations of Guarantor
under this Guaranty; and (b) subordinates any liability of indebtedness of
Subtenant held by Guarantor to the obligations of Subtenant to Sublandlord under
its Sublease.

Provided there is no default under the Sublease, this Guaranty shall expire on
the third anniversary of the Post-Abatement Rent Commencement Date in the
Sublease, provided that such expiration shall not affect, release or otherwise
limit any claims which may have been asserted against Guarantor pursuant to this
Guaranty prior to such expiration date, all of which claims shall expressly
survive such expiration.

Guarantor waives the benefit of any statute of limitations affecting Guarantor’s
liability under this Guaranty. This Guaranty shall be governed by and construed
in accordance with the laws of the State of Maryland, without regard to the
choice of law rules thereof. Guarantor hereby consents to the jurisdiction of
any competent federal or state court located within the State of Maryland.
Guarantor hereby waives trial by jury in any action brought on or with respect
to this Guaranty. Guarantor agrees to pay all costs and expenses incurred by
Sublandlord in enforcing this Guaranty, including, without limitation, all legal
fees and disbursements.

IN WITNESS WHEREOF, the parties hereto have executed this Guaranty under Seal as
of this 17th day of July, 2012.

 

WITNESSES AS TO GUARANTOR:     GUARANTOR: John F. Jaeger   /s/ Douglas E. Bream
    /s/ John F. Jaeger   Seal Signature     Signature  

 

Douglas E. Bream       Print Name    